***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              LAURI ROSS v. BENJAMIN ROSS
                       (AC 42950)
                        Keller, Bright and Bear, Js.*

                                  Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the postjudgment orders of the trial
    court modifying the original unallocated alimony and child support order
    and awarding the plaintiff attorney’s fees. The parties’ separation agree-
    ment, which was incorporated into the dissolution judgment, required
    the defendant to pay the plaintiff 40 percent of his annual gross base
    cash salary and 25 percent of his gross cash bonus as unallocated
    alimony and child support from September, 2016 to March, 2023. In
    December, 2016, the defendant filed a motion for modification in which
    he sought to reduce his unallocated alimony and child support payments,
    alleging that there was a substantial change in circumstances because,
    inter alia, two of the parties’ children had reached the age of majority.
    The trial court granted the motion for modification and ordered that
    the percentage of annual gross base salary that the defendant is obligated
    to pay to the plaintiff as unallocated alimony and child support be
    reduced to 37.5 percent, retroactive to the date the motion was filed.
    The court also ordered the defendant to pay $27,500 of the plaintiff’s
    attorney’s fees. Held:
1. The trial court abused its discretion when it determined the amount of
    the modified unallocated alimony and child support order; in modifying
    the original unallocated alimony and child support order, that court
    failed to unbundle the child support award from the alimony award and
    failed to consider and apply the child support guidelines and, thereby,
    to make a finding, as required by the guidelines, as to the presumptive
    amount of child support payable by the defendant to the plaintiff for
    the relevant dates, and, if necessary, a finding as to whether, on the
    basis of the child support guidelines, those amounts were inequitable
    or inappropriate and a deviation from the guidelines was appropriate.
2. This court declined to reach the merits of the defendant’s claim that the
    trial court abused its discretion by ordering him to pay $27,500 of the
    plaintiff’s attorney’s fees; because that court’s modified unallocated
    alimony and child support order will be reconsidered in its entirety on
    remand, its award of attorney’s fees to the plaintiff was remanded for
    reconsideration in light of the newly calculated child support and ali-
    mony awards that will be issued at that time.
           Argued May 29—officially released October 13, 2020

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Ansonia-Milford, where the court, Malone, J.,
rendered judgment dissolving the marriage and granting
certain other relief in accordance with the parties’ sepa-
ration agreement; thereafter, the court, Hon. Robert
J. Malone, judge trial referee, granted the defendant’s
motion for modification of alimony and child support,
issued certain orders and awarded the plaintiff attor-
ney’s fees and costs; subsequently, the court, Hon.
Robert J. Malone, judge trial referee, issued a clarifica-
tion of its decision, and the defendant appealed to this
court. Reversed; further proceedings.
  Janet A. Battey, with whom, on the brief, was Olivia
M. Eucalitto, for the appellant (defendant).
   Christopher G. Brown, for the appellee (plaintiff).
                           Opinion

   KELLER, J. The defendant, Benjamin Ross, appeals
from the judgment of the trial court issuing postdissolu-
tion financial orders, as well as awarding attorney’s
fees and costs in favor of the plaintiff, Lauri Ross. On
appeal, the defendant claims that the court (1) abused
its discretion by failing to apply the child support guide-
lines, (2) erred by modifying the unallocated alimony
and child support order without first unbundling the
child support portion from the original order, and (3)
abused its discretion by ordering the defendant to pay
the plaintiff’s attorney’s fees. We reverse the judgment
of the trial court.
  The following facts and procedural history are rele-
vant to this appeal. The parties’ marriage was dissolved
on September 4, 2013. The judgment incorporated the
parties’ separation agreement. The parties have four
children, three of whom were minors at the time of
the dissolution: Noah, who turned eighteen in 2014;
Nathaniel, who turned eighteen in 2017; and Claudia,
who turned eighteen in May, 2019, and graduated from
high school in June, 2019. The separation agreement
gave the parties joint legal custody of the minor chil-
dren, and the plaintiff was given physical custody.
   Pursuant to the separation agreement, the defendant
was obligated to pay unallocated alimony and child sup-
port to the plaintiff. Specifically, the separation agree-
ment provides in relevant part: ‘‘Commencing on Sep-
tember 15, 2013, during the lifetime of the parties and
until the earlier of the [plaintiff’s] remarriage, cohabita-
tion pursuant to statute, or September 15, 2016, which-
ever shall first occur, the [defendant] shall pay the
[plaintiff] on the 15th and last day of each month, as
and for unallocated alimony and support the following:
(a) [45] percent of his gross base cash salary; and (b)
[35] percent of his gross cash bonus. . . .
  ‘‘Commencing September 16, 2016, during the life-
time of the parties and until the earlier of the [plaintiff’s]
remarriage, cohabitation pursuant to statute, or March
15, 2023, whichever shall first occur, the [defendant]
shall pay to the [plaintiff] on the 15th and last day of
each month, as for unallocated alimony and support
the following: (a) [40] percent of his gross base cash
salary; and (b) [25] percent of his gross cash bonus.’’
   The separation agreement also provides that ‘‘[t]he
[defendant] shall maintain no less than $2,000,000 of life
insurance as long as he is obligated to make payments
to the [plaintiff] as hereinbefore set forth in [a]rticle
III, and shall name the [plaintiff] as primary beneficiary
of said life insurance on his life.’’
  On November 17, 2017, the defendant filed a motion
for modification of his unallocated alimony and child
support payments. In his motion, the defendant alleged
had occurred since the dissolution of the marriage:
‘‘[T]hree of the parties’ four minor children have eman-
cipated.1 . . . Upon information [and] belief, the plain-
tiff is engaged and is cohabiting with her fiancé. . . .
Upon information and belief, the plaintiff is employed
and is earning more than $25,000 per year. . . . The
defendant’s expenses have increased substantially
because he is paying 100 [percent] of the expenses for
the parties’ two children who are in college. . . . Two
million dollars of life insurance is no longer necessary
to insure the defendant’s alimony and support obliga-
tions.’’ (Footnote added.) On the basis of these allega-
tions, the defendant asked the court to ‘‘[r]educe the
[unallocated] alimony and [child] support payments
made by the defendant to the plaintiff,’’ to ‘‘[r]educe
the amount of life insurance that the defendant is obli-
gated to maintain for the benefit of the [plaintiff],’’ and
to ‘‘[o]rder such other and further relief as may be fair
and equitable.’’
   On February 23, 2018, the plaintiff filed a motion for
attorney’s fees in which she moved ‘‘under [§] 25-24 of
the Practice Book, for an award of [attorney’s] fees in
order for her to defend and prosecute postjudgment
motions.’’
   The court held a hearing on both motions on March
29, April 2, and April 12, 2019.2 Evidence at trial included
the parties’ past and current financial affidavits and
their current child support guidelines worksheets, filed
pursuant to Practice Book § 25-30. In support of her
motion for attorney’s fees, the plaintiff submitted an
affidavit from her attorney, Daniel D. Portanova, in
which he represented that he had rendered services to
the plaintiff in the amount of $42,582.42 and that there
remained a balance to be paid of $82.42.
   The parties submitted to the court their current finan-
cial affidavits. The parties also introduced into evidence
the financial affidavits that each party had submitted
at the time of the dissolution of their marriage. As pre-
viously noted, the parties also submitted child support
guidelines worksheets setting forth the presumptive
amount of child support for the one remaining minor
child. The plaintiff’s worksheet showed a presumptive
amount payable from the defendant to the plaintiff of
$465 per week. The defendant’s worksheet showed a
presumptive amount payable by the defendant to the
plaintiff of $480 per week.3
   The defendant also testified as to additional expenses
he had paid on behalf of the parties’ children. Those
expenses included tuition for two of the children to
attend college, other college-related expenses, as well
as financial assistance that he provided to the children
in connection with the purchase of cars, the purchase
of car insurance, the purchase of cell phones, health
care costs, and other miscellaneous expenses.4
   The court made the following findings in its April
29, 2019 memorandum of decision: ‘‘The [plaintiff] is
[forty-six] years of age. She has a [general equivalency
diploma] and attended Northeastern University and
Southern Connecticut State University. She has been
treated for depression and anxiety disorders which
were diagnosed in February, 2019. She has taken vari-
ous medications since November, 2018. In February,
2019, she was hospitalized for an overdose. She has a
real estate license and works part-time at Bonfire Grill
and earns $23 a week as a hostess. She has not worked
full-time in a number of years.
   ‘‘The [defendant] is [forty-seven] years of age and in
good health. He attained a [bachelor of arts degree]
in finance from Northeastern University. He has been
employed with Cohen & Steers, and his annual salary
is $330,000. Typically, he receives a cash bonus annually
and restricted stock shares annually. In 2018, he
received a $274,500 cash bonus and $447,068.70 in
restricted shares.
   ‘‘The present alimony and support order stems from
the parties’ [dissolution] judgment in article III [§] 3.2
[of the separation agreement] in which it sets forth that,
from September 16, 2016 to March 15, 2023 (subject to
the [plaintiff’s] remarriage or cohabitation), the [defen-
dant] shall pay to the [plaintiff] [40] percent of his gross
base salary and [25] percent] of his gross cash bonus.
   ‘‘The [separation agreement provided the] parties
[with] . . . joint legal custody of their three minor chil-
dren and the [plaintiff with] physical custody of the
minor children.5 The [defendant’s] motion to modify
the existing award is based partially on two children
attaining the age of [eighteen]. The remaining minor
child will attain the age of [eighteen] on May 19, 2019,
and will graduate from high school in June, 2019.
  ‘‘The other claims for modification alleged by the
defendant were cohabitation and that the plaintiff is
employed and earning more than $25,000 (a safe harbor
provision in the judgment).6 No evidence was provided
to meet the statutory, factual or case law criteria [to
establish these grounds] and, therefore, [these claims
for modification] are denied.
   ‘‘The defendant further seeks to reduce a judgment
order that he maintain two million dollars of life insurance.
Article V [of the separation agreement] address[es] the
life insurance obligation. The language is clear that the
defendant is to maintain no less than two million dollars
of life insurance for as long as he is obligated to make
payments to the [plaintiff]. Therefore, that portion of
the defendant’s motion is denied.
  ‘‘The defendant further alleges as a basis for modifi-
cation of his payments to the plaintiff that he pays all of
his children’s postsecondary education and provide[s]
ditures, while laudatory, are not required by the judgment
and could be ceased at any time by the defendant. There-
fore, this argument is not persuasive to the court.
   ‘‘General Statutes § 46b-86, which addresses the mod-
ification of [an] alimony or support order, makes refer-
ence to [General Statutes] § 46b-82, which provides for
a court to consider evidence provided to meet the crite-
ria in that statute.
   ‘‘Certainly, it is clear that the [defendant’s] financial
responsibilities have significantly changed as a result
of his two children attaining the age of [eighteen] and
completing high school. The youngest child [will reach
the age of eighteen in May, 2019, and graduate from
high school in June, 2019, when] . . . the [defendant’s]
financial responsibility [for child support] will end
. . . . While these . . . [child support] obligations
have/will and do constitute a substantial change of cir-
cumstances, the court must review the other statutory
criteria together with the evidence provided.
   ‘‘The incomes of the parties are essentially the same
as they existed at the time of the dissolution of marriage.
The defendant’s estate, however, has increased substan-
tially from approximately $498,000 to $1,799,197.89. The
plaintiff’s estate has decreased since the date of the
dissolution. While the court has received evidence
which provides a picture of the plaintiff’s fiscal irre-
sponsibility in her expenditures and weekly expenses,
it does not appear . . . that their respective estates are
and still would be significantly disparate . . . [even if]
a more reasonable lifestyle [were] undertaken by the
plaintiff. It is noteworthy that she, based upon her edu-
cation and work experience, will likely never have the
earning capacity of the defendant. She is, however, and
has been since the date of the judgment, under/unem-
ployed with little reason.
   ‘‘Therefore, the court orders that the judgment be
modified and that the defendant pay to the plaintiff [as
unallocated alimony and child support] 37.5 [percent]
of his base annual salary. This modification is retroac-
tive to December 6, 2018 . . . [the effective date of] the
defendant’s motion for modification. The modification
further addresses the youngest child attaining the age
of [eighteen] and graduating from high school. . . .
   ‘‘The final postjudgment motion [filed by the plaintiff]
addresses her request for attorney’s fees. [General Stat-
utes § 46b-62 (a)] provides guidance [for awarding attor-
ney’s fees] as well as [when] a failure of the court to
award counsel fees would undermine the court’s other
financial orders. See Maguire v. Maguire, 222 Conn.
32, 43–45, 608 A.2d 79 (1992);7 Berzins v. Berzins, 306
Conn. 651, 657, 51 A.3d 941 (2012); Pena v. Gladstone,
168 Conn. App. 141, 158–59, 144 A.3d 1085 (2016). There-
fore, the court orders the defendant to pay the sum of
$27,500 to the plaintiff’s attorney. . . for the plaintiff
. . . by May 31, 2019.’’ (Footnotes added.)
   On May 1, 2019, the defendant filed a motion for
clarification with respect to whether the court intended
to eliminate his obligation to pay the plaintiff 25 percent
of his gross cash bonus as unallocated alimony and
support, effective December 6, 2018. On May 3, 2019,
the court clarified its order by stating that its order did
not alter or modify the percentage of the defendant’s
gross cash bonus ordered to be paid to the plaintiff as
unallocated alimony and support at the time of the dis-
solution. The defendant filed this appeal on May 17,
2019.
                              I
   First, the defendant claims that the court abused its
discretion when it determined the amount of the modi-
fied unallocated alimony and child support award. Spe-
cifically, he claims that the court failed to consider
what portion of the unallocated award constituted child
support and what portion constituted alimony. Central
to the defendant’s claim is that the court, prior to ruling
on his motion for modification, failed to first apply the
child support guidelines in determining what portion
of the 2013 unallocated award, as reduced in 2016 in
accordance with the parties’ separation agreement and
consisting of set percentages of the defendant’s gross
cash salary and gross cash bonus, should be categorized
as child support.8 We agree.
   We begin by setting forth the applicable standard of
review. ‘‘The well settled standard of review in domestic
relations cases is that this court will not disturb trial
court orders unless the trial court has abused its legal
discretion or its findings have no reasonable basis in
the facts. . . . As has often been explained, the founda-
tion for this standard is that the trial court is in a clearly
advantageous position to assess the personal factors
significant to a domestic relations case. . . . In
determining whether a trial court has abused its broad
discretion in domestic relations matters, we allow every
reasonable presumption in favor of the correctness of
its action. . . . Notwithstanding the great deference
accorded the trial court in dissolution proceedings, a
trial court’s ruling . . . may be reversed if, in the exer-
cise of its discretion, the trial court applies the wrong
standard of law.’’ (Citations omitted; internal quotation
marks omitted.) Gabriel v. Gabriel, 324 Conn. 324, 336,
152 A.3d 1230 (2016).
   We first turn to the defendant’s assertion that, in
ruling on the motion for modification, the court failed
to unbundle the child support and alimony awards from
the unallocated order that was effective on September
16, 2016, and required him to pay a percentage of both
his gross base cash salary and gross cash bonus as
unallocated child support and alimony. We begin with
§ 46b-86 (a), which sets forth the manner in which post-
dissolution modification of alimony and support orders
may occur. Specifically, § 46b-86 (a) provides in rele-
vant part: ‘‘Unless and to the extent that the decree
precludes modification, any final order for the periodic
payment of permanent alimony or support . . . may,
at any time thereafter, be continued, set aside, altered
or modified by the court upon a showing of a substantial
change in the circumstances of either party or upon a
showing that the final order for child support substan-
tially deviates from the child support guidelines estab-
lished pursuant to section 46b-215a . . . .’’ Our
Supreme Court has interpreted this language generally
to ‘‘[provide] the trial court with continuing jurisdiction
to modify alimony and support orders’’ after the date
of a final judgment of dissolution. Amodio v. Amodio,
247 Conn. 724, 729, 724 A.2d 1084 (1999); see also Cal-
lahan v. Callahan, 192 Conn. App. 634, 645, 218 A.3d
655 (observing that § 46b-86 (a) permits modification
of support order or alimony after date of dissolution
judgment), cert. denied, 333 Conn. 939, 218 A.3d 1050
(2019).
   ‘‘Even though an unallocated order incorporates ali-
mony and child support without delineating specific
amounts for each component, the unallocated order
. . . necessarily includes a portion attributable to child
support in an amount sufficient to satisfy the guide-
lines.’’ Tomlinson v. Tomlinson, 305 Conn. 539, 558,
46 A.3d 112 (2012). In Tomlinson, the unallocated child
support and alimony order was nonmodifiable in
amount and term of payments. Id., 543. Nevertheless,
our Supreme Court ruled that such an order would be
modifiable if a change in custody occurred because
General Statutes § 46b-224 permits a modification of
child support when a change of custody occurs, despite
the provisions in § 46b-86 prohibiting the modification
of nonmodifiable orders. Id., 549–50. The court then
concluded that, to decide a motion to modify on the
basis of an order of unallocated child support and ali-
mony, the trial court must determine what part of the
original decree constituted modifiable child support
and what part constituted alimony. Id., 558.
   Malpeso v. Malpeso, 165 Conn. App. 151, 165–66, 138
A.3d 1069 (2016), similarly supports the previously
stated requirement for modification of unallocated
orders in postdissolution matters. In Malpeso, this court
stated: ‘‘In cases such as this one, where the parties
incorporate the child support into an unallocated ali-
mony and child support order that limits the modifica-
tion of the alimony pursuant to an agreement, modifica-
tion requires additional considerations. Because an
unallocated order incorporates alimony and child sup-
port without delineating specific amounts for each com-
ponent, the unallocated order, along with other finan-
cial orders, necessarily includes a portion attributable
to child support in an amount sufficient to satisfy the
guidelines. . . . Thus, to decide a motion to modify in
this situation, a trial court must determine what part of
the original decree constituted modifiable child support
and what part constituted nonmodifiable alimony.’’ Id.
(Citation omitted; internal quotation marks omitted.)9
   Further, as our Supreme Court has explained,
‘‘[g]iven that [t]he original decree [of dissolution] . . .
is an adjudication by the trial court as to what is right
and proper at the time it is entered . . . the trial court
must first determine what portion of the unallocated
order represented the child support component at the
time of the dissolution. Additionally, because questions
involving modification of alimony and support depend
. . . on conditions as they exist at the time of the hear-
ing . . . it is necessary to evaluate the parties’ present
circumstances in light of the passage of time since the
trial court’s original calculation.’’ (Citations omitted;
emphasis in original; internal quotation marks omitted.)
Tomlinson v. Tomlinson, supra, 305 Conn. 558.
   In unbundling an unallocated order, the court ‘‘will
also need to ascertain the intent of the parties.’’ Malpeso
v. Malpeso, supra, 165 Conn. 171; see also Brent v.
Lebowitz, 67 Conn. App. 527, 532, 787 A.2d 621 (court
must determine what was intended to be child support
within unallocated alimony and child support order to
ensure agreement did not run afoul of guidelines), cert.
granted on other grounds, 260 Conn. 902, 793 A.2d 1087
(2002) (appeal withdrawn April 25, 2002).
   Finally, ‘‘[i]n modifying the [unallocated child] sup-
port [and alimony] order in a subsequent proceeding,
a trial court may consider the same factors applied in
the initial determination to assess any changes in the
parties’ circumstances since the last court order. . . .
[General Statutes §] 46b-215b (c) mandates that the
guidelines shall be considered in addition to and not
in lieu of the criteria for such awards established in
[General Statutes §§] 46b-84 [and] 46b-86 . . . . Specif-
ically, § 46b-84 (d) stipulates that the court shall con-
sider the age, health, station, occupation, earning capac-
ity, amount and sources of income, estate, vocational
skills and employability of each of the parents, and the
age, health, station, occupation, educational status and
expectation, amount and sources of income, vocational
skills, employability, estate and needs of the child.’’
(Citation omitted; footnote omitted; internal quotation
marks omitted). Tomlinson v. Tomlinson, supra, 305
Conn. 559.
   We next turn to the relevant law regarding the defen-
dant’s assertion that, in failing to determine what por-
tion of the unallocated order was child support, the
court failed to consider and apply the child support
guidelines. Section 46b-215b (a) provides in relevant
part that the child support and arrearage guidelines
‘‘shall be considered in all determinations of child sup-
port award amounts, including any current support,
health care coverage, child care contribution and past-
due support amounts, and payment on arrearages and
past-due support within the state. In all such determi-
nations, there shall be a rebuttable presumption that
the amount of such awards which resulted from the
application of such guidelines is the amount to be
ordered. A specific finding on the record that the appli-
cation of the guidelines would be inequitable or inappro-
priate in a particular case, as determined under the
deviation criteria established by the Commission for
Child Support Guidelines under section 46b-215a, shall
be required in order to rebut the presumption in such
case.’’ (Emphasis added.)
   ‘‘The finding must include a statement of the pre-
sumptive support amount and explain how application
of the deviation criteria justifies the variance. . . . This
court has stated that the reason why a trial court must
make an on-the-record finding of the presumptive sup-
port amount before applying the deviation criteria is to
facilitate appellate review in those cases in which the
trial court finds that a deviation is justified. . . . In
other words, the finding will enable an appellate court
to compare the ultimate order with the guideline
amount and make a more informed decision on a claim
that the amount of the deviation, rather than the fact
of a deviation, constituted an abuse of discretion.’’ (Cita-
tions omitted; emphasis in original; internal quotation
marks omitted.) Kiniry v. Kiniry, 299 Conn. 308, 319–
20, 9 A.3d 708 (2010); see also Misthopoulos v. Mistho-
poulos, 297 Conn. 358, 367–70, 999 A.2d 721 (2010);
Maturo v. Maturo, 296 Conn. 80, 91, 995 A.2d 1 (2010);
Unkelbach v. McNary, 244 Conn. 350, 367–68, 710 A.2d
717 (1998); Favrow v. Vargas, 231 Conn. 1, 29, 647 A.2d
731 (1994); O’Brien v. O’Brien, 138 Conn. App. 544,
555, 53 A.3d 1039 (2012), cert. denied, 308 Conn. 937,
66 A.3d 500 (2013); Budrawich v. Budrawich, 132 Conn.
App. 291, 299–300, 32 A.3d 328 (2011).
   ‘‘In any marital dissolution action involving minor
children, it is axiomatic that the court must fashion
orders providing for the support of those children. There
is no exception to this mandate, and certainly none for
unallocated awards of alimony and child support, which
necessarily include amounts for both child support and
spousal support. O’Brien v. O’Brien, supra, 138 Conn.
App. 553. Moreover, a trial court is ‘‘required to make its
child support award in accordance with the applicable
statutes and guidelines, and any deviation from the
guidelines must be accompanied by a specific finding
on the record that the application of the guidelines
would be inequitable or inappropriate in a particular
case. The fact that the defendant may have requested
unallocated alimony and support does not alter the
obligations of the trial court in making its award of
child support . . . .’’ Tuckman v. Tuckman, 308 Conn.
194, 208, 208, 61 A.3d 449 (2013).
  ‘‘When a court unbundles child support from an unal-
located alimony and child support order, the guidelines
continue to provide guidance. . . . Even in cases of
high income parents, adherence to principles of the
guidelines is mandatory. See O’Brien v. O’Brien, [supra,
138 Conn. App. 551] (‘[o]ur Supreme Court [has] empha-
sized the importance of the mandatory application of
the guidelines to all cases involving minor children,
including those cases involving families with high
incomes’ . . .) . . . see also General Statutes § 46b-
215b (a) (guidelines ‘shall be considered in all determi-
nations of child support award amounts’ . . .).’’ (Cita-
tion omitted; emphasis in original; footnote omitted.).
Malpeso v. Malpeso, supra, 165 Conn. App. 166.
   We now turn to the facts of this case. In assessing the
defendant’s motion for modification, the court found a
substantial change in circumstances in that, since the
dissolution and original orders, two of the parties’ chil-
dren had reached the age of majority. This finding as
to a substantial change in circumstances gave the court
the authority, pursuant to § 46b-86, to modify the unal-
located alimony and child support order. See Malpeso
v. Malpeso, 140 Conn. App. 783, 786, 60 A.3d 380 (2013)
(‘‘§ 46b-86 (a) . . . permits the court to modify alimony
and child support orders if the circumstances demon-
strate that: (1) either of the parties’ circumstances have
substantially changed; or (2) the final order of child
support substantially deviates from the child support
guidelines’’ (internal quotation marks omitted)).
   However, pursuant to Tomlinson, after determining
that a substantial change in circumstances existed, the
court was then required to determine what portion of
the unallocated order, as revised in 2016, constituted
child support and what portion constituted alimony.
See Tomlinson v. Tomlinson, supra, 305 Conn. 558.
The court, however, did not take the necessary steps
to unbundle the 2013 child support and alimony orders
relative to the change in the orders that became effec-
tive on September 16, 2016.10 Rather, the court, without
any reference to, let alone application of, the child sup-
port guidelines, merely reduced the unallocated order
based on the defendant’s gross base cash salary to be
paid by him to the plaintiff by 2.5 percent. It did not
provide any rationale for the amount of its stated reduc-
tion. Furthermore, the court, despite the fact that the
dissolution order also required the defendant to pay
25 percent of his gross cash bonus to the plaintiff as
unallocated alimony and child support, made no reduc-
tion in that obligation at all, without explanation.11
   Despite Tomlinson and other subsequent case law,
the court’s order failed to apply the child support guide-
lines in determining what portion of the 2013 unallo-
cated order that went into effect on September 16, 2016,
constituted the presumptive amount of child support
for the two children who, at that time, were minors.
Moreover, having failed to determine the presumptive
amount of child support under the guidelines, the court
was not in a position to, and did not, make a finding
as to whether the dissolution court in 2013 determined
that application of the guidelines in 2013 would have
been inappropriate in this case, thereby justifying a
possible deviation therefrom. In particular, the court
did not determine how much of the unallocated order
the parties intended to constitute child support.
Whether based on the guidelines or a deviation there-
from, the amount of child support intended at the time
of dissolution to be payable in 2016 from both the defen-
dant’s gross salary and gross bonus income should have
been subtracted from the total amount of the unallo-
cated 2016 award, and the remaining sum should have
constituted the alimony award that became effective
on September 16, 2016. Furthermore, in modifying the
order, the court did not provide a mathematical expla-
nation for the reduction made on the basis of the fact
that, since the time of the original order, two of the
parties’ children had reached the age of majority.
   The court also stated ambiguously that its modifica-
tion ‘‘addressed’’ the youngest child’s attaining the age
of eighteen, but it made its order retroactive to Decem-
ber 6, 2018, a date when the youngest child was still a
minor. This, too, was improper. Having determined that
there was a substantial change in circumstances, the
court was required to undertake the necessary statutory
analysis, which included unbundling the unallocated
order. Simply stating, without explanation, that the
modification took into account that the youngest child
would soon turn eighteen is not sufficient.
   The court’s failure to apply the child support guide-
lines in crafting its modified order was not due to a
lack of necessary information provided by the parties.
Specifically, both the plaintiff and the defendant pro-
vided the court with financial affidavits evidencing their
current net weekly incomes,12 as well as child support
guidelines worksheets evidencing the presumptive sup-
port amount payable by the defendant to the plaintiff.13
The defendant also introduced evidence of his net
income, both as to cash salary and bonus income, and
the court also had before it the parties’ financial affida-
vits at the time of the dissolution in 2013, the date
of the previous unallocated child support and alimony
order. Moreover, the court also had on file a child sup-
port guidelines worksheet that was submitted on Sep-
tember 4, 2013, the date of the dissolution. In the
unbundling analysis, and pursuant to the child support
guidelines in effect at the time of the court’s order, the
court was required to apply the guidelines in determin-
ing the presumptive amount of any supplemental order
based on the defendant’s bonus income. See Maturo v.
Maturo, supra, 296 Conn. 96–99 (applying 2005 child
support guidelines); see also Regs., Conn. State Agen-
cies § 46b-215a-1 (11) (A) (iii) (including in gross
income ‘‘commissions, bonuses and tips’’). Despite hav-
ing this information before it, the court failed to make
a finding as to the presumptive child support amount
payable by the defendant to the plaintiff, for September
16, 2016, or December 6, 2018, the effective date of the
modification, and, if necessary, a finding as to whether,
on the basis of the child support guidelines, those
amounts were inequitable or inappropriate and a devia-
tion from the guidelines was appropriate.
   For the foregoing reasons, we conclude that the court
erred in modifying the unallocated alimony and child
support award without unbundling the child support
award from the alimony award, and, further, erred in
failing to consider and to apply the child support guide-
lines or the principles espoused therein.
   The court’s failure to unbundle the child support and
alimony awards from the unallocated order and failure
to apply the child support guidelines requires reversal
and a remand for further proceedings. On remand, the
court should conduct a hearing to determine, on the
basis of evidence presented by the parties, what portion
of the award should be applied to child support and
what portion should be applied to alimony. In doing
so, the court should apply the child support guidelines
as they existed in 2013 at the time of the original award
to the 2016 award, as modified by the terms of the
parties’ separation agreement. Specifically, the court
must ascertain the intent of the parties with respect
to what portion of the unallocated alimony and child
support order was intended for child support. See Malp-
eso v. Malpeso, supra, 165 Conn. App. 171. The deter-
mined amount constituting child support should then
be subtracted from the 2016 unallocated award to deter-
mine the alimony award in 2016. Then, on the basis of
the change in circumstances, the court should deter-
mine whether the alimony portion of the unallocated
award in 2016 should be modified. See Gabriel v.
Gabriel, 324 Conn. 324, 340, 152 A.3d 1230 (2016). As
we have explained previously in this opinion, this deter-
mination must be made on the basis of the parties’
intent at the time of the dissolution. See Malpeso v.
Malpeso, supra, 165–66.
   The court also must determine, applying the child
support guidelines, the appropriate amount of child sup-
port for the youngest child due and payable from the
effective date of the modification to the date that child
attained the age of eighteen, or the date she graduated
from high school, whichever was later. Whether that
amount and the amount of alimony arrived at after
considering the defendant’s motion for modification
should be combined as a new unallocated order of
alimony and child support for this time period, or sepa-
rated into separate child support and alimony awards
also will have to be decided. Ultimately, however, there
should be a provision for only an alimony order to be
in effect the day after the child support obligation for
the youngest child terminated.
                             II
   Finally, the defendant claims that the court abused
its discretion by ordering him to pay $27,500 of the
plaintiff’s attorney’s fees. The defendant argues, in
broad terms, that the court abused its discretion
because the undisputed evidence presented at the hear-
ing demonstrated that the plaintiff was capable of pay-
ing her attorney’s fees and, in fact, had paid all but
$82.42 of the fees charged to her.14 For the reasons that
follow, in light of our conclusion in part I of this opinion
that the case must be remanded for further proceedings,
we conclude that the issue of attorney’s fees should be
revisited by the court on remand. Accordingly, we do
not reach the merits of this claim.
   As this court has observed, ‘‘[i]ndividual financial
orders in a dissolution action are part of the carefully
crafted mosaic that comprises the entire asset realloca-
tion plan. . . . Under the mosaic doctrine, financial
orders should not be viewed as a collection of single
disconnected occurrences, but rather as a seamless col-
lection of interdependent elements. Consistent with
that approach, our courts have utilized the mosaic doc-
trine as a remedial device that allows reviewing courts
to remand cases for reconsideration of all financial
orders even though the review process might reveal a
flaw only in the alimony, property distribution or child
support awards.’’ (Internal quotation marks omitted.)
Barcelo v. Barcelo, 158 Conn. App. 201, 226, 118 A.3d
657, cert. denied, 319 Conn. 910, 123 A.3d 882 (2015).
   We observe that an award of attorney’s fees issued
in connection with a postjudgment motion to modify,
rather than at the time of the other financial orders that
were issued at the date of the dissolution, is ‘‘not part
of the mosaic of final financial orders by which the
court initially attempted to chart the parties’ financial
future.’’ O’Brien v. O’Brien, supra, 138 Conn. App. 555.
The award of the attorney’s fees at issue in the present
claim pertains only to the defense of the requested
modification of a single, unallocated alimony and sup-
port order. Although the award is not part of the mosaic
of financial orders, an analysis of the award nonetheless
is necessarily intertwined with the court’s modified
financial orders. An analysis of whether the court
abused its discretion in awarding attorney’s fees is
dependent on the parties’ financial circumstances, as
affected by the court’s modified financial orders, at
the time that the request for attorney’s fees was consid-
ered by the court; see id.; as well as a consideration of
the factors enumerated in § 46b-82, the alimony stat-
ute.15 Because we have determined that the alimony
and child support awards must be reconsidered on
remand, so too must the award of attorney’s fees in light
of the possibility that, as compared with the financial
orders that are the subject of the present appeal, the
court will issue different financial orders on remand in
this case.
  Accordingly, because the court’s modification order
will be reconsidered in its entirety on remand, its award
to the plaintiff of $27,500 in attorney’s fees must also
be remanded for reconsideration in light of the newly
calculated child support and alimony awards that will
be issued at that time.
   The judgment is reversed with respect to the court’s
postdissolution orders modifying the unallocated ali-
mony and child support order and awarding the plaintiff
attorney’s fees, and the case is remanded for further
proceedings consistent with this opinion.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     This is a scrivener’s error because it is undisputed that only two of the
parties’ minor children reached the age of majority since the entry of the
dissolution judgment in 2013. In their appellate briefs, both parties acknowl-
edge this error.
   2
     The plaintiff also filed a postjudgment motion for contempt on February
26, 2018, and an amended postjudgment motion for contempt on April 1,
2019. The court denied both motions on April 29, 2019. The court’s rulings
on the aforementioned motions are not relevant to this appeal.
   3
     These worksheets did not address the presumptive amount of supplemen-
tal child support that would be applicable to the defendant’s bonus income
under the child support guidelines.
   4
     The dissolution court did not issue an educational support order or
reserve jurisdiction to do so in accordance with General Statutes § 46b-56c
because the parties explicitly waived their right to request a postmajority
educational support order.
   5
     The dissolution court incorporated the parties’ separation agreement
into the judgment of dissolution and made its provisions orders of the court.
   6
     Section 3.12 of the separation agreement provides as follows: ‘‘The [plain-
tiff] shall be entitled to a safe harbor of $25,000 per year before the [defen-
dant] [may] seek a modification of alimony and support.’’
   7
     Section 46b-62 (a) does not provide for the exception stated in Maguire,
that a court may award attorney’s fees when a failure to do so would
undermine the court’s other financial orders.
   8
     The defendant makes two claims, one related to the court’s failure to
apply the child support guidelines and another related to the court’s failure
to unbundle the child support and alimony from the unallocated order. We,
however, consider both of these claims together, as they are inherently inter-
twined.
   9
     The present case differs from Tomlinson and Malpeso in part because,
in the present case, the unallocated child support and alimony award is
modifiable. Other cases, however, have applied the same unbundling require-
ments set forth in Tomlinson to the modification of unallocated awards
that were not unmodifiable. See, e.g., Coury v. Coury, 161 Conn. App. 271,
297–98, 128 A.3d 517 (2015); O’Brien v. O’Brien, 138 Conn. App. 544, 553–54,
53 A.3d 1039 (2012), cert. denied, 308 Conn. 937, 66 A.3d 500 (2013).
   10
      Although the order changed effective September 16, 2016, the order
was entered in 2013. The court, thus, was required to determine what the
court and parties intended in 2013 as to the financial orders that became
effective in 2016.
   11
      The record reflects that, in 2013, the court found that the terms of the
parties’ separation agreement were fair and equitable and incorporated those
terms into its judgment, but it did not set forth either a presumptive amount
under the guidelines or a reason to deviate therefrom. Unfortunately, the
court’s failure to make these requisite findings at the time that it relied on
the parties’ agreement and rendered the judgment of dissolution is not
uncommon. It is regrettable in the present case, because it makes the analysis
that must be undertaken on remand far more cumbersome than it would
be if the court, on remand, was aided by these necessary findings.
   12
      The plaintiff’s net weekly income was $2909, comprised of $23 per week
in wages, $3669 per week of unallocated alimony and child support, and
$134 per week as partnership income. The defendant’s net weekly income
was $7994 per week.
   13
      The plaintiff provided the court with a child support guidelines work-
sheet showing that the presumptive support amount payable by the defen-
dant to the plaintiff was $465 per week. The defendant also provided the
court with a child support guidelines worksheet showing that the presump-
tive support amount payable by the defendant to the plaintiff was $480
per week.
   We note that neither party attempted to present to the court the presump-
tive amount applicable to a supplemental child support award based on the
defendant’s net bonus income. They should be prepared to provide the court
with this information on remand.
   14
      The defendant does not claim that the amount of attorney’s fees charged,
which totaled $42,582.42, was unreasonable.
   15
      ‘‘[Section] 46b-62 governs the award of attorney’s fees in dissolution
proceedings and provides that the court may order either spouse . . . to
pay the reasonable attorney’s fees of the other in accordance with their
respective financial abilities and the criteria set forth in [§] 46b-82. These
criteria include the length of the marriage, the causes for the . . . dissolu-
tion of the marriage or legal separation, the age, health, station, occupation,
amount and sources of income, [earning capacity] vocational skills, [educa-
tion] employability, estate and needs of each of the parties and the award,
if any, which the court may make pursuant to [§] 46b-81 . . . . In making
an award of attorney’s fees under § 46b-82, [t]he court is not obligated to
make express findings on each of [the] statutory criteria. . . . Courts ordi-
narily award counsel fees in divorce cases so that a party . . . may not be
deprived of [his or] her rights because of lack of funds. . . . Where, because
of other orders, both parties are financially able to pay their own counsel
fees they should be permitted to do so. . . . An exception to th[is] rule
. . . is that an award of attorney’s fees is justified even where both parties
are financially able to pay their own fees if the failure to make an award
would undermine its prior financial orders . . . .’’ (Citations omitted; foot-
note omitted; internal quotation marks omitted.) Misthopoulos v. Mistho-
poulos, supra, 297 Conn. 385–86.